Citation Nr: 1635762	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO. 07-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from June 1953 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO declined to reopen the issue of service connection for a low back disability.

The Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010,at the RO (Travel Board). A transcript of the hearing is associated with the electronic claims files.  The Board then reopened and remanded the low back disability for additional development in September 2010. The requested records and opinions having been obtained, the directives have been substantially complied with and the matters again are before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of entitlement to service connection for a right great toe disability. While on remand, the RO granted service connection for a right great toe disability in a March 2013 rating decision. As this constituted a full grant of the benefits sought, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993). Additionally, the Board denied entitlement to an increased rating for bilateral hearing loss in September 2010. The Veteran did not appeal or request reconsideration, and therefore that issue is final and no longer on appeal. 

Finally, the Board notes that at a July 2012 hearing before a decision review officer (DRO) at the RO, the Veteran stated on the record that he was withdrawing pending appeals with regard to claims of service connection for cervical spine and bilateral shoulder disabilities, as well as compensation under 38 U.S.C.A. § 1151 for lower extremity nerve damage. The withdrawal was effective on receipt by the AOJ, and the Board therefore has no further jurisdiction over those matters.

Separately, the Veteran filed a valid notice of disagreement with a March 2015 rating decision denying service connection for a right leg disability, which was acknowledged in May 2015 correspondence. As there is evidence that the RO is currently processing the notice of disagreement, remand of the issue for issuance of a statement of the case is not appropriate at this time. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A low back disability has been shown to be causally related to the Veteran's active duty. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran has a current diagnosis of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine. He has further stated that his back injury had its onset in-service, specifically attributing the onset of his back pain to carrying heavy ordinance and cannons while serving as an artillery man. The evidence of record shows that the Veteran's service and personnel records were destroyed in a fire at the National Personnel Records Center (NPRC), and therefore there is no in-service medical evidence of any in-service injury or disease. 

However, when records are lost due to no fault of the Veteran, there is a heightened duty to consider carefully the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). The Veteran has consistently stated that his back pain had its onset during service, and attributed the onset of pain to the heavy lifting he was required to do as an artillery crewman, specifically lifting ordinance and cannon parts. There is no evidence that the Veteran's statements are not credible, and he is competent to report the onset of lay observable symptoms such as pain. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the Veteran's DD-214 reflects that the Veteran was assigned to an artillery battery as a crewman, which corroborates the Veteran's account of his service. As such, in order to accord the Veteran all benefit of the doubt, the Board finds that an in-service event, injury or disease has been established. 

Turning to the third element, the evidence of record establishes that the current low back disability is causally related to the Veteran's service as an artillery man. The Veteran has predominantly stated that his back pain has been continuous since his active duty. While not competent to render an opinion as to the presence of a medical relationship between his current disability and his service, the Veteran is competent to testify to the presence of continuous pain since service. Jandreau, 492 F.3d 1372. There is no evidence these statements are not credible, and therefore his statements concerning pain since service are entitled to probative weight.

A VA medical opinion was obtained in February 2012. The examiner indicated that it was less likely than not that the Veteran's low back disability was causally related to service. In support of this opinion, the examiner noted that he was not diagnosed with arthritis until the mid-1990s. The examiner also pointed to the Veteran's history of heavy labor jobs following service and noted that it was his post-service history of manual labor and the aging process that caused the current disability, not the three years of heavy lifting the Veteran performed in service. 

However, the opinion did not address the complaints of low back pain reflected in the treatment records beginning in 1983 or the Veteran's statements concerning pain since service. Dalton v. Peake, 21 Vet. App. 23 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Further, it appears contradictory to state that heavy labor in-service did not cause the current disability but that heavy labor post-service likely did cause the current disability. The internally contradictory nature of the opinion and the failure to address the pre-1990 complaints of back pain contained in the medical records renders this opinion of minimal probative weight. 

The Veteran submitted a private medical opinion in May 2012. The physician stated that it was at least as likely as not that the Veteran's low back disability was causally related to his active service. Specifically, the physician indicated that the Veteran's duties would have involved extensive lifting and twisting of heavy items, which likely resulted in torsion injuries. The physician then indicated that based on medical literature, torsion injuries are likely to cause accelerated degeneration of the disc that is affected. Further, the examiner stated that the Veteran's description of his symptomatology precisely matched that of a torsion injury to a disc. The physician also noted that the cold weather exposure reported by the Veteran would increase the likelihood of a back injury. 

The physician also addressed the February 2012 VA opinion, stating that while the Veteran's post-service history of manual labor jobs likely further aggravated the condition, it was the in-service heavy lifting that caused his symptoms in the first place. There is no evidence that the physician was not competent and credible, and as the opinion is based on a review of the claims file, citation to relevant evidence and medical literature and based on the Veteran's history, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Treatment records associated with the claims file reflect on-going complaints of and treatment for low back pain, beginning in 1983. No treatment records prior to that date are available and of record. The treatment records contain no opinions concerning the etiology of the Veteran's back pain.

In light of the foregoing, and particularly in light of the private medical opinion, the Board finds that the evidence of record establishes that the current low back disability is causally related to the Veteran's active service. As all three elements are met, service connection for a low back disability on a direct basis is warranted. 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a low back disability is granted.



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


